 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   RUDOLF SANCHEZ; SYLVIA                        CASE NO. 18cv0586 JM(JMA)
     SANCHEZ,                                               18cv0587 JM(JMA)
11
                                   Plaintiffs,     ORDER GRANTING MOTION TO
12   v.                                            DISMISS; GRANTING LEAVE TO
                                                   AMEND
13
     SERVIS ONE, INC., dba BSI
14   FINANCIAL SERVICES;
     RESIDENTIAL CREDIT
15   SOLUTIONS, INC.; NATIONSTAR
     MORTGAGE LLC; HOMEWARD
16   RESIDENTIAL; AURORA BANK,
     FSB; EQUIFAX INFORMATION
17   SERVICES LLC; and TRANS
     UNION LLC,
18
                                 Defendants.
19
20         Pursuant to Fed.R.Civ.P. 12(b)(1) , Defendant Residential Credit Solutions, Inc.
21 (“RCS”) moves to dismiss the claim for the alleged violation of the automatic stay
22 provision, 11 U.S.C. §362(a), for lack of jurisdiction and, pursuant to Fed.R.Civ.P.
23 12(b)(6), moves to dismiss the claims for alleged violation of the Fair Credit Reporting
24 Act (“FCRA”), 15 U.S.C. §1681, et seq., and the California Consumer Credit Reporting
25 Act (“CCRAA”), Cal. Civ. Code §1785.1, et seq. Plaintiffs Rudolf and Sylvia Sanchez
26 oppose the motions. Defendant Service One, Inc., d/b/a BSI Financial Services,
27 (“BSI”) filed a Notice of Joinder to RCS’s Rule 12(b)(1) motion. Defendants Equifax
28 Information Services, LLC, Aurora Bank, FSB, Trans Union LLC, Homeward

                                                 -1-                           18cv0586/18cv0587
 1 Residential, and Nationstar Mortgage LLC did not respond to the motion and have
 2 been dismissed from the action. Pursuant to Local Rule 7.1(d)(1), the court finds the
 3 matters presented appropriate for resolution without oral argument. For the reasons set
 4 forth below, the court grants the motion to dismiss with 15 days leave to amend from
 5 the date of entry of this order. The Second Amended Complaint shall not exceed 20
 6 pages in length.
 7                                    BACKGROUND
 8         The First Amended Complaint (“FAC”), filed on July 16, 2008, alleges three
 9 claims for relief: (1) violation of the FCRA, (2) violation of the CCRAA, and
10 (3) violation of the bankruptcy automatic stay provision. Plaintiffs claims against the
11 only two remaining Defendants, RCS and BSI, generally arise from the following
12 allegations.
13         On or about August 28, 2012, Plaintiffs filed for Chapter 13 Bankruptcy in the
14 United States Bankruptcy Court for the Southern District of California (the
15 “Bankruptcy Case”). (FAC ¶ 23). The Bankruptcy Court confirmed the Chapter 13
16 Plan (“Plan”) on March 13, 2013; and, on October 12, 2017, Plaintiffs received a
17 bankruptcy discharge. (FAC ¶¶107, 127).
18         In reports issued by Credit Reporting Agencies (“CRAs”) TransUnion on
19 October 19, 2017, and November 21, 2017, and Equifax on October 27, 2017, RCS
20 allegedly reported inaccurate, misleading, and derogatory information about Plaintiffs’
21 account. (FAC ¶¶169-172). As of September 30, 2013, RCS allegedly reported that
22 pay status was 120 days past due, 120 days past due notations from November 2012
23 until August 20, 2013, and maximum delinquency of 120 days in November 2012 for
24 $2,890 and in September 2013. Id. All credit reports reflected Plaintiffs’ status with
25 RCS as of September 30, 2013.
26         The debt possessed by RCS was unsecured and, on October 12, 2017, the
27 balance of the debt discharged in bankruptcy. (FAC ¶¶125, 127). During this time,
28 and at least through November 21, 2017, the CRAs’ reports continued to display late

                                             -2-                              18cv0586/18cv0587
 1 payments and delinquencies identified by RCS as of September 30, 2013. Plaintiffs
 2 allege that the Bankruptcy Noticing Center provided notice to RCS of Plaintiffs’
 3 discharge on or about November 30, 2017. (¶121).
 4         According to Plaintiffs, sometime between August 21, 2013 and December 12,
 5 2013, RCS sold, assigned, or transferred its interest in Plaintiffs’ debt to BSI. (Oppo.
 6 at p.22:11-14). Thereafter, BSI continued to furnish and report past due amounts and
 7 delinquencies. The allegedly inaccurate, misleading, and derogatory information
 8 provided by RCS was reported in credit reports provided by TransUnion on
 9 October 31, 2017, and November 21, 2017, and Equifax on October 27, 2017. All
10 credit reports reflected Plaintiffs’ status with BSI in the time period between
11 August 31, 2017, and October 31, 2017. (FAC ¶¶191-197). BSI’s debt was unsecured
12 and the accounts discharged in bankruptcy. (FAC ¶200).
13         In December 2017, Plaintiffs disputed BSI’s reported information regarding the
14 reported debt. The dispute letter indicated that the identified debts were discharged in
15 bankruptcy. BSI allegedly did not remove the derogatory information with respect to
16 a balloon payment of $59,001 due on May 1, 2022. (FAC ¶232). The balloon payment
17 had been discharged in bankruptcy. (FAC ¶234). Between January 1, 2014 and
18 October 18, 2017, BSI sent numerous statements to Plaintiff indicating the amounts
19 due and stating “You must pay this amount to bring your loan current.” (FAC ¶313).
20
21                                      DISCUSSION
22 Legal Standards
23         Federal Rule of Civil Procedure 12(b)(6) dismissal is proper only in
24 "extraordinary" cases. United States v. Redwood City, 640 F.2d 963, 966 (9th Cir.
25 1981). Courts should grant 12(b)(6) relief only where a plaintiff's complaint lacks a
26 "cognizable legal theory" or sufficient facts to support a cognizable legal theory.
27 Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). Courts should
28 dismiss a complaint for failure to state a claim when the factual allegations are

                                              -3-                              18cv0586/18cv0587
 1 insufficient “to raise a right to relief above the speculative level.” Bell Atlantic Corp
 2 v. Twombly, __550 U.S. __, 127 S.Ct. 1955 (2007) (the complaint’s allegations must
 3 “plausibly suggest[]” that the pleader is entitled to relief); Ashcroft v. Iqbal, 129 S.Ct.
 4 1937 (2009) (under Rule 8(a), well-pleaded facts must do more than permit the court
 5 to infer the mere possibility of misconduct). “The plausibility standard is not akin to
 6 a ‘probability requirement,’ but it asks for more than a sheer possibility that a
 7 defendant has acted unlawfully.” Id. at 1949. Thus, “threadbare recitals of the
 8 elements of a cause of action, supported by mere conclusory statements, do not
 9 suffice.” Id. The defect must appear on the face of the complaint itself. Thus, courts
10 may not consider extraneous material in testing its legal adequacy. Levine v.
11 Diamanthuset, Inc., 950 F.2d 1478, 1482 (9th Cir. 1991). The courts may, however,
12 consider material properly submitted as part of the complaint. Hal Roach Studios, Inc.
13 v. Richard Feiner and Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989).
14         Finally, courts must construe the complaint in the light most favorable to the
15 plaintiff. Concha v. London, 62 F.3d 1493, 1500 (9th Cir. 1995), cert. dismissed, 116
16 S. Ct. 1710 (1996). Accordingly, courts must accept as true all material allegations in
17 the complaint, as well as reasonable inferences to be drawn from them. Holden v.
18 Hagopian, 978 F.2d 1115, 1118 (9th Cir. 1992). However, conclusory allegations of
19 law and unwarranted inferences are insufficient to defeat a Rule 12(b)(6) motion. In
20 Re Syntex Corp. Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996).
21 The Motion to Dismiss
22         As highlighted above, Fed.R.Civ.P. 8(a) requires that a plaintiff “provide a short
23 and plain statement of the claim showing that the pleader is entitled to relief.” The 69-
24 page, 328 paragraph FAC violates Rule 8(a)(2). The FAC contains policy statements,
25 an historical recitation of the enactment of the FCRA, general industry credit reporting
26 policies, overly detailed allegations related to Plaintiffs’ Chapter 13 Plan Confirmation,
27 legislative history of the FCRA, and other expansive and unnecessary allegations. On
28 this basis alone, the court grants the motion to dismiss with 15 days leave to amend

                                               -4-                               18cv0586/18cv0587
 1 from the date of entry of this order. In light of Plaintiffs’ prolix pleading and the
 2 dismissal of the majority of Defendants, the Second Amended Complaint (“SAC”) shall
 3 not exceed 20 pages in length.
 4         In sum, the court grants the motion to dismiss the complaint with 15 days leave
 5 to amend.
 6         IT IS SO ORDERED.
 7 DATED: October 23, 2018
 8
                                              Hon. Jeffrey T. Miller
 9                                            United States District Judge
     cc:       All parties
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -5-                              18cv0586/18cv0587
